 

Exhibit 10.2

 

AGREEMENT

 

This agreement ("Agreement") is made and entered into as of the 7th day of
April, 2016 by and among Grandparents.com, Inc., a Delaware corporation (“GPCM”)
and Marsh & McLennan Agency LLC, a Delaware limited liability corporation
("MMA") (individually “Party” and collectively “Parties”).

 

INTRODUCTION, PURPOSE AND SCOPE

 

GPCM and the Northeast Division of MMA (“MMA NE”) wish to work together to
explore, find and implement various insurance and insurance related products,
solutions and programs, partnerships, and business relationships in the senior,
boomer and other markets.

 

Initially, the parties will focus on offering the products listed on Schedule A
attached hereto (the “Products”) on MMA’s insurance benefits portal known as MMA
Marketlink and through referrals to other regions of MMA.

 

GPCM is an organization and social media community that addresses the senior
market with a website, and various products and solutions for seniors and
boomers including insurance solutions. GPCM has a subsidiary named Grandparents
Insurance Solutions LLC (“GIS”), which is a licensed insurance broker and
permitted to sell the Products in the states where such Products are approved
for sale.

 

MMA is a licensed insurance producer and is in the business of providing
insurance brokerage and other insurance-related services to clients and MMA is
licensed to sell the Products in the states where such Products are approved for
sale.

 

MMA offers insurance products to middle market companies and employers including
through MMA’s Marketlink portal.

 

GPCM and MMA desire to establish a framework pursuant to which MMA NE would
market Products to employer groups with employees 64 years and older for whom
the Products are designed;

 

The purpose of this Agreement is to establish the terms and conditions, scope of
work and responsibilities of the Parties associated with their collaboration and
agree to the following terms and conditions.

 

 Page 1 of 11 

 

 

TERMS AND CONDITIONS

1.Obligations

 

MMA NE will facilitate discussions between GPCM and the Trion division of MMA
regarding the inclusion of the Products on MMA Marketlink. MMA NE will use its
reasonable efforts to offer the Products to its employer group clients with a
percentage of 64+ year olds and further may refer or otherwise encourage other
regions of MMA to offer the Products to their employer group clients having a
similar profile.

 

GPCM will provide MMA with access to the Products. GPCM will also use its
reasonable efforts to provide for MMA with the opportunity to offer Products to
residents at Century Village in Florida.

 

2.Terms and Conditions Apply to the Projects

 

Each of the projects, businesses or opportunities which are explored or
established by the Parties with each other will be subject to all the terms and
conditions of this Agreement.

 

3.Amendments for Individual Projects

 

Any project may amend certain terms and conditions of this Agreement by signing
a separately negotiated amendment to this Agreement. In the event an Amendment
is signed, all the other unchanged terms and conditions of this Agreement will
remain in effect.

 

4.Commission-Sharing

 

GPCM, through GIS, shall pay to MMA, 50% of net commissions received by it for
each Product sold by MMA pursuant to the terms of this Agreement. As used in
this agreement, “net commissions” shall mean gross commissions less all fees and
expenses associated with a third party call center. Payment to MMA shall be made
within 60 days of GPCM’s receipt of such commission from Aetna and payment is
subject to the terms of that certain Program Agreement entered into between
Aetna Life Insurance Company (together with American Continental Insurance
Company, Continental Life Insurance Company of Brentwood, Tennessee and Aetna
Health and Life Insurance Company) and GPCM, dated as of October 9, 2013; that
certain Marketing Agreement for Upline Agents and Agencies entered into between
Aetna Life Insurance Company and GIS, dated as of October 29, 2014; and certain
Marketing Agreement for Upline Agents and Agencies entered into between Aetna
Life Insurance Company and GPCM, dated as of October 31, 2014. Payment shall
constitute payment in full for the performance hereunder and GPCM shall not be
responsible for paying any other fees, costs or expenses, except as provided in
the Section 4 and as further provided in Section 8(b). 

 

 Page 2 of 11 

 

 

5.Expenses

 

Each of the Parties shall bear their respective expenses in fulfilling their
respective responsibilities under this Agreement. The Parties acknowledge that
the cost and expenses associated with a third party call center shall be shared
equally before the payment of the net commissions referred to in Section 4
above.

 

6.Exclusive Arrangement

 

MMA NE agrees that during the Term and one year thereafter, it, and its
employees and agents will promote, market and sell the Products exclusively, and
will not market, promote and sell any other Medicare product or any product that
is competitive with any of the Products. It is acknowledged and agreed that this
exclusivity applies only to MMA’s Northeast division and there is no intention
to bind MMA as a whole or any other region or division of MMA to this
exclusivity. GPCM agrees that during the Term and one year thereafter, it, its
employees and agents will not promote, market and sell the Products to Aon or
permit Aon to promote, market and sell the Products to Aon clients.

 

7.Relationship of Parties

 

The Parties agree and acknowledge that each is an independent contractor in
performing its obligations under this Agreement. Neither Party shall have the
power or authority to bind, obligate, or commit the other Party, and shall not
represent or hold him or herself out to have such power or authority. Nothing in
this Agreement shall be interpreted to indicate that the Parties are affiliates,
partners, joint venturers, co-owners, employers, fiduciaries or otherwise
participants in a partnership, joint or common undertaking. GPCM shall have no
authority with respect to any client of MMA to solicit, sell or offer Products,
accept applications, quote rates, bill or collect premiums or settle claims or
do any other act or make any statement which purports to bind MMA without MMA’s
prior written consent.

 

8.Term and Termination

 

(a)           The Term of this Agreement shall commence as of the date of this
Agreement and terminate on the fifth annual anniversary of the date hereof
(“Term”). It will automatically renew for successive one year terms unless no
later than ninety days prior to the end of the Term (or extended Term thereof),
either Party notifies the other Party in writing of its desire to not renew the
Agreement.

 

Either Party may terminate this Agreement in the event that, less than 10,000
Products are sold in each calendar year during the Term of this Agreement,
commencing in the second calendar year and measured on a calendar year basis.
The notice shall be given ninety days prior to the end of the calendar year.

 

 Page 3 of 11 

 

 

Either Party may also terminate this Agreement immediately upon Good Cause and
with written notice stating the reasons therefore. There will be “Good Cause” if
a Party (a) commits a material breach of this Agreement and fails to cure such
breach within thirty (30) days of receipt of a request in writing from the
notifying party to do so; (b) ceases doing business for any reason; (c) becomes
insolvent or is generally unable to pay its debts as they become due; (d) seeks
protection under the United States Bankruptcy Code or similar protection from
creditors; (e) is subject to a bankruptcy, receivership, insolvency,
reorganization, dissolution, liquidation or other similar proceeding and it is
not dismissed within sixty (60) days of filing; (f) reasonably determines that
this Agreement, at any time, materially conflicts with or is in material
violation of any state or federal law, rule or regulation applicable to the
activities of either of the Parties hereunder, and such activities cannot be
made to conform to the requirements of applicable law in the reasonable judgment
of the terminating Party (after good faith discussion and attempt of the
Parties); or (f) is dissolved or liquidated.

 

(b)           Expiration or termination of this Agreement will not affect any
rights or obligations that are to survive the expiration or earlier termination
of this Agreement or were incurred by the Parties prior to such expiration or
earlier termination. Following the Term, Aetna and GIS may offer to renew
Products that are in force. In the event that any Product has been issued to a
policyholder prior to the expiration or termination of this Agreement and such
Product remains in force following such expiration or termination or is renewed
after the expiration or termination of this Agreement, MMA shall continue to
receive its share of “net commissions” for all such Products so long as such
Products continue to be renewed. MMA agrees that upon the expiration or
termination of this Agreement, MMA shall not, directly or indirectly, offer
competitive products to the Products to the existing Product policyholders and
shall not attempt to convert existing Product policyholders to a competing
product.

 

In the event of expiration or termination of this Agreement, the Parties will
cooperate to wrap up any ongoing projects in a businesslike manner.

 

9.Audits and Enforcement

 

Each Party shall maintain accurate books and records regarding the business
conducted pursuant to this Agreement. Upon the reasonable request of a Party the
other Party shall provide the other with statements detailing an accounting of
the expenses, revenues and other items incurred under this Agreement. Each Party
shall have the right at reasonable intervals and during normal business hours to
examine the books, records and personnel of the other Party to confirm a proper
accounting.

 

 Page 4 of 11 

 

 

10.Non Circumvention

 

The Parties intend to work together to explore, find and implement various
insurance and insurance related products, solutions, programs, partnerships, and
business relationships

 

in the senior, boomer and other markets. In the course of this cooperation, the
Parties will share with each other business ideas, business partners,
connections, trade secrets and opportunities. Neither Party will seek to
circumvent this Agreement by taking any action, including, terminating it or
evading it to benefit from any business opportunity they investigated or
approached jointly unless it is done in concert with the other Party or with the
other Party’s consent.

 

11.Mutual Representations, Warranties and Covenants

 

Each Party represents, warrants and covenants to the other that all information
supplied by it to the other to date is complete, truthful and accurate, and
warrants that all information to be supplied by it to the other from this date
forward will be complete, truthful and accurate. Each Party warrants that, in
connection with its activities with or for the other, it and its owners,
directors, officers, employees and agents will comply with all laws, rules and
regulations of all applicable jurisdictions, including but not limited to all
anti-corruption and anti-bribery laws such as the United States Foreign Corrupt
Practices Act and the United Kingdom Bribery Act, whether or not it is subject
to those laws. Each Party agrees that it will not, directly or indirectly, give,
authorize, promise, offer or facilitate the giving of a bribe to any person, and
will not, directly or indirectly, give, authorize, promise, offer, or facilitate
the giving of any money, entertainment, hospitality, travel, employment,
contract, sponsorship, political contribution, charitable contribution, or any
other tangible or intangible thing of value to any person in exchange for a
business advantage.

 

Each Party represents: (i) it has all licenses or other forms of authorization
necessary for it to undertake the activities contemplated by this Agreement and
will provide the other Party with certified copies of such licenses or
authorizations as the other Party may reasonably request from time to time; and,
(ii) other than as disclosed to the other Party in writing, neither it nor any
of its employees or agents has been convicted of or pleaded guilty to a criminal
offense, or is the subject of any government investigation for such offense.
GPCM hereby acknowledges receipt of a copy of Marsh & McLennan Companies’
Improper Payments Policy and Code of Conduct as set forth at
http://www.mmc.com/about/code.php and warrants it and its owners, directors,
officers, employees and agents will comply with them in all respects relevant to
this Agreement.

 

Each party it has and shall maintain at its own expense in full force and effect
during the Term an errors and omissions insurance policy providing coverage of
not less than $1 million per claim and $3 million in aggregate.

 

 Page 5 of 11 

 

 

12.Indemnification

 

Each Party shall defend, indemnify and hold harmless the other Party and its
officers, directors, shareholders, managers, members, employees, consultants and
agents (collectively, the “Indemnified Parties”), from and against any and all
losses to the extent arising out of any negligent act or omission of the
indemnifying party in connection with the performance of its obligations under
this Agreement. Notwithstanding anything to the contrary in this Agreement,
neither Party is obligated to indemnify or defend the other Party against any
losses arising out of or resulting, in whole or in part, from the other Party's
willful, reckless or grossly negligent acts or omissions, or bad faith failure
to comply with any of its obligations set forth in this Agreement.

 

13.Confidentiality

 

From time to time during the Term, either Party (as the “Disclosing Party”) may
disclose or make available to the other Party (as the “Receiving Party”)
information about its business affairs and services, confidential information
and materials comprising or relating to Intellectual Property, trade secrets,
third-party confidential information and other sensitive or proprietary
information, as well as the terms of this Agreement, whether orally or in
written, electronic or other form or media, and whether or not marked,
designated or otherwise identified as “confidential” (collectively,
“Confidential Information”). Confidential Information does not include
information that, at the time of disclosure: (a) is or becomes generally
available to and known by the public other than as a result of, directly or
indirectly, any breach of this Section by the Receiving Party or any of its
Representatives; (b) is or becomes available to the Receiving Party on a
non-confidential basis from a third-party source, provided that such third party
is not and was not prohibited from disclosing such Confidential Information; (c)
was known by or in the possession of the Receiving Party or its Representatives
prior to being disclosed by or on behalf of the Disclosing Party; (d) was or is
independently developed by the Receiving Party without reference to or use of,
in whole or in part, any of the Disclosing Party's Confidential Information; or
(e) is required to be disclosed pursuant to applicable Law.

 

The Receiving Party shall, during the Term and for two years from the
termination of this Agreement: (x) protect and safeguard the confidentiality of
the Disclosing Party's Confidential Information with at least the same degree of
care as the Receiving Party would protect its own Confidential Information, but
in no event with less than a commercially reasonable degree of care; (y) not use
the Disclosing Party's Confidential Information, or permit it to be accessed or
used, for any purpose other than to exercise its rights or perform its
obligations under this Agreement; and (z) not disclose any such Confidential
Information to any Person, except to the Receiving Party's Representatives who
need to know the Confidential Information to assist the Receiving Party, or act
on its behalf, or to exercise its rights or perform its obligations under this
Agreement. The Receiving Party shall be responsible for any breach of this
Section caused by any of its Representatives. At any time during or after the
Term, at the Disclosing Party's written request, the Receiving Party and its
Representatives shall promptly destroy all Confidential Information and copies
thereof that it has received under this Agreement.

 

 Page 6 of 11 

 

 

14.Injunctive Relief

 

The Parties agree that a breach of the Confidentiality Section, the Exclusive
Arrangement Section, or the Non Circumvent Section, shall give rise to
irreparable harm to the other Party for which monetary damages would not be an
adequate remedy. In the event of a breach or a threatened breach by such Party
of any such obligations, the other Party shall, in addition to any and all other
rights and remedies that may be available to such Party at law, at equity or
otherwise in respect of such breach, be entitled to seek equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction,
without any requirement to post a bond or other security, and without any
requirement to prove actual damages or that monetary damages will not afford an
adequate remedy.

 

15.Miscellaneous Provisions

 

(a)  Further Assurances. Upon a Party's reasonable request, the other Party
shall execute and deliver all such further documents and instruments, and take
all such further acts, necessary to give full effect to this Agreement.

 

(b)  Entire Agreement. This Agreement, including the related schedules attached
hereto, constitutes the sole and entire agreement of the Parties with respect to
the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 

(c)  Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the parties at the addresses set forth below (or to such other
address that may be designated by the receiving party from time to time in
accordance with this section). All Notices shall be delivered by personal
delivery, nationally recognized overnight courier (with all fees pre-paid),
facsimile or e-mail of a PDF document during normal business hours (with
confirmation of transmission) or certified or registered mail (in each case,
return receipt requested, postage prepaid). Except as otherwise provided in this
Agreement, a Notice is effective only (a) upon receipt by the receiving party,
and (b) if the party giving the Notice has complied with the requirements of
this Section.

 

 Page 7 of 11 

 

 

If to GPCM:

 

Steve Leber

Chief Executive Officer

Grandparents.com, Inc.

589 Eighth Avenue, 6th Floor

New York, NY 10018

 

If to MMA:

 

Marsh & McLennan Agency LLC

360 Hamilton Avenue, Suite 930

White Plains, NY 10601

 

(d)  Headings. The headings in this Agreement are for reference only and do not
affect the interpretation of this Agreement.

 

(e)  Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or provision is invalid,
illegal or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement to effect the original intent of the Parties as closely as
possible in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

 

(f)  Amendment and Modification. No amendment to or modification of this
Agreement is effective unless it is in writing, identified as an amendment to
and signed by an authorized representative of each Party.

 

(g)  Waiver.  No waiver under this Agreement is effective unless it is in
writing, identified as a waiver to this Agreement and signed by an authorized
representative of the Party waiving its right. Any waiver authorized on one
occasion is effective only in that instance and only for the purpose stated, and
does not operate as a waiver on any future occasion. None of the following
constitutes a waiver or estoppel of any right, remedy, power, privilege or
condition arising from this Agreement: any failure or delay in exercising any
right, remedy, power or privilege or in enforcing any condition under this
Agreement; or any act, omission or course of dealing between the Parties.

 

(h)  Cumulative Remedies. All rights and remedies provided in this Agreement are
cumulative and not exclusive, and the exercise by either Party of any right or
remedy does not preclude the exercise of any other rights or remedies that may
now or subsequently be available at law, in equity, by statute, in any other
agreement between the Parties or otherwise.

 

 Page 8 of 11 

 

 

(i)  No Third-Party Beneficiaries.  Except with respect to the Indemnified
Parties, this Agreement benefits solely the Parties to this Agreement and their
respective permitted successors and assigns and nothing in this Agreement,
express or implied, confers on any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

(j)  Choice of Law. This Agreement, including all documents and exhibits,
schedules, attachments and appendices attached to this Agreement and thereto,
and all matters arising out of or relating to this Agreement, shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice or conflicts of law provisions thereof.

 

(k)  Choice of Forum. Each Party irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind whatsoever
against the other Party in any way arising from or relating to this Agreement,
including all exhibits, schedules, attachments and appendices attached to this
Agreement and thereto, and all contemplated transactions in any forum other than
the United States District Court for the Southern District of New York or, if
such court does not have subject matter jurisdiction, the courts of the State of
New York, and any appellate court thereof. Each Party irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
to bring any such action, litigation or proceeding only in such courts.

 

(l)  Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy that may arise under this Agreement, including any exhibits,
schedules, attachments and appendices attached to this Agreement, is likely to
involve complicated and difficult issues and, therefore, each such Party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement,
including any exhibits, schedules, attachments or appendices attached to this
Agreement, or the transactions contemplated hereby.

 

(m)  Counterparts. This Agreement may be executed in counterparts, each of which
is deemed an original, but all of which together are deemed to be one and the
same agreement. A signed copy of this Agreement delivered by facsimile, e-mail
or other means of electronic transmission is deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

(n)  Public Announcements. Neither Party shall make any statement (whether oral
or in writing) in any press release, external advertising, marketing or
promotion materials regarding the other Party or its business unless: (a) it has
received the express written consent of the other Party; or (b) it is required
to do so by law.

 

 Page 9 of 11 

 

 

(o)  Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their permitted transferees, successors and assigns,
including any entity which the parties hereto may merge or consolidate with or
to which it may transfer substantially all of its assets. The Parties shall not
assign any aspect of its rights or responsibilities hereunder without written
permission from the other Party.

 

The Parties indicate their intention to be bound by the terms and conditions of
Agreement by their signatures below.

 

Agreed to and accepted
as of 7th day of April, 2016.

 

GRANDPARENTS.COM, INC.         Signature:   /s/ Steven E. Leber         Steve
Leber       Chairman/CEO       Agreed to and accepted   as of 13th day of April,
2016.       MARSH & McLENNAN AGENCY LLC         Signature: /s/ Anthony C. Gruppo
        Name: Anthony C. Gruppo       Title:  CEO MMA Northeast  

 

 Page 10 of 11 

 

 

Schedule A

 

Medicare Supplement Plans

Medicare Advantage Plans

Stand Alone Part D Plans

Medicare Supplement Plan provided to members of the AGA

 

 Page 11 of 11 

 